Title: From John Adams to Noah Worcester, 6 February 1816
From: Adams, John
To: Worcester, Noah



Dear Sir.
Quincy February 6th 1816

I have received your kind Letter of the 23d of January and I thank you for the Pamphlets enclosed with it.
It is very true, as my excellent Friend Mr Norton has informed you that I have read many of your Publications with pleasure.
I have also read, almost all the days of my life, the solemn Reasonings and pathetic Declamations of Erasmus, of Fenelon, of St Pierre and many others against War, and in favour of Peace, My Understanding and my heart accorded with them at first blush. But Alass! a longer and more extensive Experience has convinced me that Wars, are as necessary and as inevitable, in our System as Hurricanes, Earthquakes, and Volcanoes.
Our beloved Country, Sir, is Surrounded by Enemies of the most dangerous, because the most powerfull and most unprincipled Characters. Collisions of National Interests, of Commercial and manufacturing. Rivalries are multiplying around Us, Instead of discouraging a Martial Spirit, in my opinion it ought to be excited. We have not enough of it to defend Us by Sea or Land.
Universal and perpetual Peace, appears to me, no more nor less, than everlasting Passive Obedience and Non-Resistance, The human Flock would soon be fleeced and butchered by One or a few.
I cannot therefore Sir, be a Subscriber or a Member of your Society—
I do, Sir, most humbly Supplicate, The Theologians, The Phylosophers and The Politicians, to let me die in Peace, I seek only repose.
With the most cordial Esteem, however I am, / Sir your Friend and Servant

John Adams.